PRELIMINARY TERMS SUPPLEMENT NO. 35 dated August 26, 2010 (Subject to Completion) To Product Supplement No. 5 dated July 27, 2010 and Prospectus Supplement and Prospectus dated February 4, 2010 Relating to the Eksportfinans ASA U.S. Medium-Term Note Program Filed Pursuant to Rule 433 Registration Statement No. 333-164694 The Notes will have the terms specified in this terms supplement as supplemented by the accompanying product supplement no. 5 and the prospectus supplement and prospectus (together, the Note Prospectus ). Investing in the Notes involves a number of risks. There are important differences between the Notes and a conventional debt security, including different investment risks. See Risk Factors on page TS-6 of this preliminary terms supplement, beginning on page PS-4 of product supplement no. 5, and beginning on page S-4 of the prospectus supplement. The Notes: Are Not FDIC Insured Are Not Bank Guaranteed May Lose Value In connection with this offering, MLPF&S is acting in its capacity as a principal. None of the Securities and Exchange Commission, any state securities commission, or any other regulatory body has approved or disapproved of these securities or determined if this Note Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Public Offering Price: $10.000 $ Underwriting Discount: $0.125 $ Proceeds to Eksportfinans ASA Before Expenses: $9.875 $ (1) The public offering price and underwriting discount for any purchase of 500,000 units for more in a single transaction by an individual will be $9.975 and $0.10 per unit, respectively. For additional information, see Supplemental Plan of Distribution in product supplement no. 5. The public offering price and underwriting discount for any purchase by certain fee-based trusts and fee-based discretionary accounts managed by U.S. Trust operating through Bank of America, N.A. will be $9.875 per unit and $0.00 per unit, respectively. * Depending on the date the Notes are priced for initial sale to the public, which may be in September or October 2010, the settlement date may occur in September or October 2010, the maturity date may occur in September or October 2011 and the Observation Dates may be adjusted accordingly. Any reference in this terms supplement to the month in which the pricing date, settlement date, maturity date or any Observation Date will occur is subject to change as specified above. Merrill Lynch & Co. September , 2010 Summary The Strategic Accelerated Redemption Securities ® Linked to the S&P 500 ® Index due October , 2011 (the Notes ) are senior unsecured debt securities of Eksportfinans ASA ( Eksportfinans ). The Notes are not guaranteed or insured by the Federal Deposit Insurance Corporation ( FDIC ) or secured by collateral. The Notes will rank equally with all of our other unsecured and unsubordinated debt, and any payments due on the Notes, including any repayment of principal, will be subject to the credit risk of Eksportfinans. The Notes are designed for, but not limited to, investors who anticipate that the Observation Level of the S&P 500 ® Index (the Index ) on any Observation Date will be equal to or greater than the Call Level. The Notes provide for an automatic call of the Notes if the Observation Level of the Index on any Observation Date is equal to or greater than the Call Level. If the Notes are called on any Observation Date, you will receive on the Call Settlement Date an amount per unit (the Call Amount ) equal to the $10 Original Offering Price of the Notes plus the applicable Call Premium. If your Notes are not called, the amount you receive on the maturity date (the Redemption Amount ) will not be greater than the Original Offering Price per unit and will be based on the direction of and percentage change in the level of the Index from the Starting Value, as determined on the Pricing Date, to the Ending Value, as determined on the final Observation Date.
